 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAMELA DENISE PRINGLE,                            No. 2:18-cv-2035-WBS-KJN
12                        Plaintiff,
13           v.                                         ORDER
14    BRENT CARDALL, et al.,
15                        Defendants.
16

17

18          On January 2, 2019, plaintiff filed a motion for default judgment against some of the

19   named defendants. (ECF No. 31.) However, already pending before the assigned district judge is

20   a motion to set aside the default previously entered against those defendants. (ECF No. 30.)

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s motion for default judgment (ECF No. 31) is DENIED WITHOUT

23                PREJUDICE.

24          2. After the district judge resolves the motion to set aside the entry of default, plaintiff

25                may re-notice a motion for default judgment before the undersigned, if appropriate.

26   Dated: January 4, 2019

27

28
                                                        1
